Hill, J.
On the application of J. B. O’Neal to have the lines adjoining his entire tract of land (describing it) surveyed and marked anew, the processioners, with the county surveyor, traced and marked certain lines and made their return. Attached to the return was a plat alleged by them to have been made by the county surveyor, and duly certified by the latter, and which plat and certificate the report alleged “correctly represents said tract as marked o,ut by said processioners and said surveyor.” On the plat were written the words “Mrs. O’Neal.” The certificate of the surveyor accompanying the plat was as follows: “I hereby certify that this plat correctly shows the lines marked anew and established around the land of Mrs. Helen O’Neal by the processioners appointed by the ordinary for that purpose, surveyed by me this August -, 1910. A. J. Stanaland, County Surveyor, Thomas County, G-a.” On the trial of the case the applicant offered the return of the processioners, including the plat and certificate of the surveyor, in evidence. The protestant objected to the return as evidence and moved to dismiss it upon various grounds, among others, “that the return of the processioners does not show that the lines around the entire tract of J. B. O’Neal’s land as applied for in his application were run at all and old lines marked anew around the whole tract.” Held, that, the plat and certificate of the surveyor showing only that lines around the land of Mrs. Helen O’Neal were run, and not showing that any lines were run around the land of the applicant, the court erred in not sustaining the motion of protestant to rule the return out of evidence and to dismiss the case.

Judgment reversed.


All the Justices concur.